Exhibit 10.3

 [graylogo.jpg]

 

EMPLOYEE RESTRICTED STOCK UNITS AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

Gray Television, Inc. (the “Company”) hereby grants to Participant (the “Award”)
the Restricted Stock Units covering the class of Stock (the “RSUs”) in the
amounts and on the vesting dates indicated below, subject to the Participant’s
continuous employment with the Company and/or its Subsidiaries through each
applicable vesting date (such period, the “Vesting Period”). The Award is
subject to the terms and conditions set forth on this page and in Attachment A
hereto (collectively, this “Agreement”), as well as those in the Company’s 2017
Equity and Incentive Compensation Plan (the “Plan”), which is incorporated
herein.

 

Participant:                              

 

Date of Grant:                         

 

 

Vesting Date

Class of Shares

Number of Shares

                 

Total Number of RSUs

 

 

The Participant acknowledges that he or she (a) has received a copy of the Plan
and the prospectus for the Plan, (b) has had an opportunity to review the terms
of this Agreement, the Plan, and the prospectus for the Plan, and (c)
understands and agrees to the terms and conditions of this Agreement and the
Plan.

 

As of the Date of Grant, this Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersede all prior oral and written agreements on the terms of the Award.
Capitalized terms not explicitly defined herein are defined in the Plan. In the
event of any conflict between the terms of the Award and the Plan, the terms of
the Plan will control.

 

Gray Television, Inc.  Participant:     By:                                    
                                  By:                                           
                   Name:                                                        
          Date:                                                           
Title:                                                                          
Date:                                                                      

    

 

 

--------------------------------------------------------------------------------

 

      

GRAY TELEVISION, INC.

 

RESTRICTED STOCK UNITS AWARD AGREEMENT

 

2017 EQUITY AND INCENTIVE COMPENSATION PLAN

 

ATTACHMENT A

 

 

1.            Restrictions on Transfer of RSUs. Subject to Section 15 of the
Plan, neither the RSUs evidenced hereby nor any interest therein or in the
shares of Stock underlying such RSUs shall be transferable prior to payment to
the Participant pursuant to Section 3 hereof other than by will or pursuant to
the laws of descent and distribution.

          

  2.   Vesting of RSUs.        

(a)

The RSUs covered by this Agreement shall become nonforfeitable as provided on
the first page of this Agreement and shall be payable to the Participant
pursuant to Section 3 hereof. Any RSUs that do not become nonforfeitable will be
forfeited, including, except as provided in Section 2(b) or Section 2(c) below,
if the Participant ceases to be continuously employed by the Company or a
Subsidiary prior to the end of the Vesting Period. For purposes of this
Agreement, “continuously employed” (or substantially similar terms) means the
absence of any termination of the Participant’s employment with the Company
and/or a Subsidiary.

 

 

(b)

Notwithstanding Section 2(a) above, any RSUs that have not previously vested and
become nonforfeitable shall become nonforfeitable (and payable to the
Participant pursuant to Section 3 hereof) (i) upon the Participant’s death or
Disability prior to the end of the Vesting Period; provided, that the
Participant was continuously employed by the Company or any of its Subsidiaries
through the date of death or Disability; or (ii) upon a termination of the
Participant’s employment with the Company or a Subsidiary (or any of their
successors) (as applicable, the “Successor”) by reason of a termination of the
Participant’s employment by the Successor without Cause (and not due to death or
Disability) or by the Participant for Good Reason, in either case within a
period of 12 months after a Change in Control; provided, that the Change in
Control occurs prior to the end of the Vesting Period.

 

 

(c)

For purposes of this Agreement:

 

 

(i)

“Cause” shall mean any of the following: (A) a material breach by the
Participant of any agreement then in effect between the Participant and the
Successor; (B) the Participant’s conviction of or plea of “guilty” or “no
contest” to a felony under the laws of the United States or any state thereof;
(C) any material violation or breach by the Participant of the Company’s Code of
Ethics as in effect immediately prior to the Change in Control, as determined by
the Board (or the board of directors of the Successor); or (D) the Participant’s
willful and continued failure to substantially perform the duties associated
with the Participant’s position (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness), which failure has
not been cured within thirty (30) days after a written demand for substantial
performance is delivered to the Participant by the Board (or the board of
directors of the Successor), which demand specifically identifies the manner in
which the Board (or the board of directors of the Successor) believes that the
Participant has not substantially performed his duties.

 

 

--------------------------------------------------------------------------------

 

 

 

(ii)

“Disability,” or similar terms, shall mean (A) the Participant is unable to
engage in any substantial gainful activity due to medically determinable
physical or mental impairment expected to result in death or to last for a
continuous period of not less than 12 months, or (B) due to any medically
determinable physical or mental impairment expected to result in death or last
for a continuous period of not less than 12 months, the Participant has received
income replacement benefits for a period of not less than three months under an
accident and health plan sponsored by the Company.

 

 

(iii)

“Good Reason” shall mean (A) a material and permanent diminution in the
Participant’s authority, duties or responsibilities; (B) a material diminution
in the aggregate value of base salary or annual incentive opportunity provided
to the Participant by the Successor; or (C) a permanent reassignment of the
Participant to another primary office more than 50 miles from the Participant’s
current office location. The Participant must (x) notify the Successor of the
Participant’s intention to invoke the right to terminate for Good Reason within
60 days after the Participant has knowledge of such event, (y) provide the
Successor with a 30-day cure period, and (z) actually terminate employment for
Good Reason within 60 days following the end of the Successor’s 30-day cure
period, or such event shall not constitute Good Reason. The Participant may not
invoke termination for Good Reason if Cause exists at the time the Participant
invokes such right to terminate employment for Good Reason, or at any time
between such date and the date the Participant actually terminates employment
for Good Reason pursuant to the preceding sentence.

    

  3.  Issuance of Shares of Stock.        

(a)

Subject to Section 11 of the Plan and any withholding obligations described in
Section 6, one share of Stock will be issued or delivered for each
nonforfeitable RSU evidenced by this Agreement as soon as practicable following
the date on which the RSU becomes nonforfeitable as set forth in Section 2, but
in all cases within the “short term deferral” period determined under Treasury
Regulation Section 1.409A-1(b)(4). For the sake of clarity, the settlement of
shares in respect of nonforfeitable RSUs is intended to comply with Treasury
Regulation Section 1.409A-1(b)(4) and will be construed and administered in such
a manner. As a result, the shares will be issued no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares subject to the RSUs are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d). If the Company determines that it is necessary to comply
with applicable tax laws, the shares will be issued no later than December 31 of
the calendar year in which the shares are no longer subject to a “substantial
risk of forfeiture” within the meaning of Treasury Regulations Section
1.409A-1(d).

 

2

--------------------------------------------------------------------------------

 

 

 

(b)

The Company’s obligations to the Participant with respect to the RSUs will be
satisfied in full upon the issuance of shares of Stock corresponding to such
RSUs.

       

  4.   Dividend Equivalents; Voting and Other Rights.        

(a)

The Participant shall have no rights of ownership in the shares of Stock
underlying the RSUs and no right to vote the shares of Stock underlying the RSUs
until the date on which the shares of Stock underlying the RSUs are issued or
transferred to the Participant pursuant to Section 3 above.

 

 

(b)

From and after the Date of Grant and until the earlier of (i) the time when the
RSUs become nonforfeitable and are paid in accordance with Section 3 hereof or
(ii) the time when the Participant’s right to receive shares of Stock in payment
of the RSUs is forfeited in accordance with Section 2 hereof, on the date that
the Company pays a cash dividend (if any) to holders of shares of Stock
generally, the Participant shall be credited with cash per RSU equal to the
amount of such dividend. Any amounts credited pursuant to the immediately
preceding sentence shall be subject to the same applicable terms and conditions
(including vesting, payment and forfeitability) as apply to the RSUs based on
which the dividend equivalents were credited, and such amounts shall be paid in
cash at the same time as the RSUs to which they relate.

 

 

(c)

The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Stock in the
future, and the rights of the Participant will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Agreement.

 

5.            Adjustments. The number of shares of Stock issuable for each RSU
and the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.

 

6.             Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with the delivery
to the Participant of shares of Stock or any other payment to the Participant or
any other payment or vesting event under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the obligation of the Company to make any such delivery or payment
that the Participant make arrangements satisfactory to the Company for payment
of the balance of such taxes required to be withheld. The Participant may elect
that all or any part of such withholding requirement be satisfied by retention
by the Company of a portion of the shares of Stock (of the same class of Stock
underlying the RSUs) to be delivered to the Participant or by delivering to the
Company other shares of Stock (of the same class of Stock underlying the RSUs)
held by the Participant. If such election is made, the shares so retained shall
be credited against such withholding requirement at the fair market value of
such shares of Stock on the date of such delivery. In no event will the fair
market value of the shares of Stock to be withheld and/or delivered pursuant to
this Section 6 to satisfy applicable withholding taxes exceed the minimum amount
of taxes required to be withheld, unless (a) an additional amount can be
withheld and not result in adverse accounting consequences and (b) is permitted
by the Committee.

 

3

--------------------------------------------------------------------------------

 

 

7.            Compliance With Law. The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any shares of Stock pursuant to this Agreement
if the issuance thereof would result in a violation of any such law.

  

  8. Compliance With Section 409A of the Code.        

(a)

The Award is intended to comply with the “short-term deferral” rule set forth in
Treasury Regulation Section 1.409A-1(b)(4) and, to the maximum extent permitted,
this Agreement shall be construed and administered consistent with such intent.
Notwithstanding anything contained herein to the contrary, if the Award fails to
satisfy the requirements of the short-term deferral rule and is otherwise not
exempt from, and therefore deemed to be deferred compensation subject to,
Section 409A, references in this Agreement to payment or settlement of amounts
under this Agreement within the “short-term deferral” period determined under
Treasury Regulation Section 1.409A-1(b)(4), shall not apply, and instead
payments will be made on the applicable payment date or a later date within the
same taxable year of the Participant, or if such timing is administratively
impracticable, by the 15th day of the third calendar month following the date
specified herein. For clarity, the Participant is not permitted to designate the
taxable year of payment. Each installment of shares of Stock that becomes
payable in respect of nonforfeitable RSUs subject to the Award is a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2). In no event
shall the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Participant on account of
Section 409A of the Code.

 

 

(b)

In the event that the Company determines that any amounts payable hereunder may
be taxable to the Participant under Section 409A of the Code prior to the
payment and/or delivery to the Participant of such amount, the Committee may
adopt such amendments to the Agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the RSUs and this Agreement.

 

 

(c)

Notwithstanding any provision of this Agreement to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to this Agreement and the
terms of the RSUs as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A of the Code. In any case,
neither the Company nor any of its affiliates will have any obligation to
indemnify or otherwise hold the Participant harmless from any or all of such
taxes or penalties.

 

4

--------------------------------------------------------------------------------

 

 

 

(d)

Any reference in this Agreement to Section 409A of the Code will also include
any proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

 

9.          No Right to Future Awards or Employment. The grant of the RSUs under
this Agreement to the Participant is a voluntary, discretionary award being made
on a one-time basis and it does not constitute a commitment to make any future
awards. Nothing contained in this Agreement shall confer upon the Participant
any right to be employed or remain employed by the Company or any of its
Subsidiaries, nor limit or affect in any manner the right of the Company or any
of its Subsidiaries to terminate the employment or adjust the compensation of
the Participant.

 

10.        Relation to Other Benefits. The grant of the RSUs and any payments
made hereunder will not be considered salary or other compensation for purposes
of any severance pay or similar allowance, except as otherwise required by law.
Any economic or other benefit to the Participant under this Agreement or the
Plan shall not be taken into account in determining any benefits to which the
Participant may be entitled under any profit-sharing, retirement or other
benefit or compensation plan maintained by the Company or any of its
Subsidiaries and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or any of its Subsidiaries.

 

11.         Clawback. Notwithstanding anything in this Agreement to the
contrary, Participant acknowledges and agrees that this Agreement and the Award
are subject to the terms and conditions of the Company’s clawback policy (if
any) as may be in effect from time to time specifically to implement Section 10D
of the Exchange Act and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which the shares of Stock may be traded).

 

12.        Amendments. Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that (a) no amendment shall impair the rights of the
Participant under this Agreement without the Participant’s written consent, and
(b) the Participant’s consent shall not be required to an amendment that is
deemed necessary by the Company to ensure compliance with Section 409A of the
Code or Section 10D of the Exchange Act.

 

13.         Severability. In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

5

--------------------------------------------------------------------------------

 

 

14.         Relation to Plan. This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. The Committee acting
pursuant to the Plan, as constituted from time to time, shall, except as
expressly provided otherwise herein or in the Plan, have the right to determine
any questions that arise in connection with this Agreement.

 

15.        Disclosures. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement prevents the Participant from providing,
without prior notice to the Company, information to governmental authorities
regarding possible legal violations or otherwise testifying or participating in
any investigation or proceeding by any governmental authorities regarding
possible legal violations.

 

16.        Electronic Delivery. The Company may, in its sole discretion, deliver
any documents related to the RSUs and the Participant’s participation in the
Plan, or future awards that may be granted under the Plan, by electronic means
or request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

17.        Governing Law. This Agreement shall be governed by and construed with
the internal substantive laws of the State of Georgia, without giving effect to
any principle of law that would result in the application of the law of any
other jurisdiction.

 

18.       Successors and Assigns. Without limiting Section 1 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Participant, and the successors and assigns of the Company.

 